UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54801 DELMAR PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) NEVADA 99-0360497 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 720-999 West Broadway Vancouver, British Columbia, Canada (Address of principal executive offices) V5Z 1K5 (zip code) (604) 629-5989 (Registrant's telephone number, including area code) Copies to: Gregory Sichenzia, Esq. Jeff Cahlon, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No þ Indicated the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date, 22,830,236shares of common stock are issued and outstanding as of August 9, 2013. 1 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited). 3 Condensed Consolidated Balance Sheets as of June, 2013 and December 31, 2012 4 Condensed Consolidated Statements of Income and Comprehensive Income for the Three and Six Months Ended June 30, 2013 and 2012 5 Consolidated Condensed Interim Statement of Changes in Stockholders’ Deficiency 6 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 43 Item 4 Controls and Procedures. 43 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 44 Item 1A. Risk Factors. 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 44 Item 3. Defaults Upon Senior Securities. 44 Item 4. Mine Safety Disclosures. 44 Item 5. Other Information. 44 Item 6. Exhibits. 44 2 Table of Contents PART 1. - FINANCIAL INFORMATION Item 1. Financial Statements. DelMar Pharmaceuticals, Inc. (a development stage company) Consolidated Condensed Interim Financial Statements (Unaudited) For the six months ended June 30, 2013 (expressed in US dollars unless otherwise noted) 3 Table of Contents DelMar Pharmaceuticals, Inc. (a development stage company) Consolidated Condensed Interim Balance Sheets (Unaudited) (expressed in US dollars unless otherwise noted) Note June 30, $ December 31, $ Assets Current assets Cash and cash equivalents Taxes and other receivables Prepaid expenses Deferred costs - Liabilities Current liabilities Accounts payable and accrued liabilities Related party payables 5 Loan payable to Valent 4 Stock option liability 7 - Derivative liability 6 Stockholders’ Deficiency Preferred stock Authorized 5,000,000 shares, $0.001 par value 1 share outstanding as of June 30, 2013 (December 31, 2012 - nil) 7 - - Common stock Authorized 200,000,000 shares, $0.001 par value Issued and outstanding 31,150,009 at June 30, 2013 (December 31, 2012 - 13,050,000) 7 Additional paid-in capital Warrants 7 Deficit accumulated during the development stage ) ) Accumulated other comprehensive income ) ) Nature of operations and liquidity risk (note 1) Subsequent events (note 9) The accompanying notes are an integral part of these consolidated condensed interim financial statements. 4 Table of Contents DelMar Pharmaceuticals, Inc. (a development stage company) Consolidated Condensed Interim Statement of Loss and Comprehensive Loss (Unaudited) (expressed in US dollars unless otherwise noted) Three months ended June 30, Six months ended June 30, Balance from April 6, 2010 (inception) to June 30, Notes $ Expenses Research and development 7 General and administrative 7 Other loss (income) Change in fair value of derivative liability 6 - - Issuance of shares to Valent for future royalty reduction 7 - - - Derivative issue costs 6 - - - Foreign exchange ) Interest expense Interest income ) - ) - ) ) Net loss for the period Basic and diluted loss per share ) Weighted average number of shares Comprehensive loss Net loss Recapitalization loss on reverse acquisition 3 - Other comprehensive (loss) income Translation to US dollar presentation currency - - ) Comprehensive loss The accompanying notes are an integral part of these consolidated condensed interim financial statements. 5 Table of Contents DelMar Pharmaceuticals, Inc. (a development stage company) Consolidated Condensed Interim Statement of Changes in Stockholders’ Deficiency (Unaudited) (expressed in US dollars unless otherwise noted) Number of Shares (i) and (ii) Common stock $ Additional paid-in capital $ Accumulated other comprehensive income $ Warrants $ Deficit accumulated during the development stage $ Stockholders' deficiency $ Balance - December 31, 2012 ) ) Effect of the Reverse Acquisition (note 3) - - ) ) Issuance of units at $0.80 per unit from January 25 to March 6, 2013, net of cash issue costs (note 7 (b)) - - - Issuance of placement agent warrants as issue costs for the $0.80 unit issuance (note 7(b)) - - ) - - Issuance of common shares to Valent for future royalty reduction (note 7 (c)) - - - Shares issued for services (note 7(d)) - - - Stock-based compensation (note 7) - Comprehensive loss for the period - Loss for the period - ) ) Balance – June 30, 2013 ) ) (i) The issued and outstanding common shares include 8,729,583 shares of common stock on an as-exchanged basis with respect to the Exchangeable Shares (notes 3 and 7) (ii) Under the Reverse Acquisition, the authorized and issued share capital is that of the Company while the stated value is that of DelMar (BC) (note 3). The accompanying notes are an integral part of these consolidated condensed interim financial statements. 6 Table of Contents DelMar Pharmaceuticals, Inc. (a development stage company) Consolidated Condensed Interim Statement of Cash Flows (Unaudited) (expressed in US dollars unless otherwise noted) Six months ended June 30, Period from April 6, 2010 (inception) to June 30, $ $ $ Cash flows from operating activities Loss for the period ) ) ) Items not affecting cash Accrued interest Change in fair value of derivative liability - Shares issued to Valent for future royalty reduction - Non-cash derivative issue costs - Units issued for services - Warrants issued for patents - - Warrants issued for services - Share-based compensation Prototype drug product - - ) ) ) Changes in non-cash working capital Taxes and other receivables ) Prepaid expenses ) ) ) Accounts payable and accrued liabilities ) ) Related party payables ) Cash flows from financing activities Net proceeds from the issuance of units Net proceeds from the issuance of common shares - - Increase in cash and cash equivalents Cash and cash equivalents - beginning of period - Cash and cash equivalents - end of period Supplementary information Issuance of shares for the settlement of accounts payable (notes 4 and 5) - Issuance of units for the settlement of accounts payable - - Non-cash share issuance costs (note 7) - Settlement of accounts payable with a loan payable (note 4) - - Deferred costs - - 7 Table of Contents DelMar Pharmaceuticals, Inc. (a development stage company) Notes to Consolidated Condensed Interim Financial Statements (Unaudited) June 30, 2013 (expressed in US dollars unless otherwise noted) 1 Nature of operations and liquidity risk Nature of operations DelMar Pharmaceuticals, Inc. (the “Company”) is a Nevada corporation formed on June 24, 2009 under the name Berry Only Inc. Prior to the Reverse Acquisition (note 3), Berry did not have any significant assets or operations. DelMar Pharmaceuticals, Inc. is the parent company of Del Mar Pharmaceuticals (BC) Ltd. (“DelMar (BC)”), a British Columbia, Canada corporation incorporated on April 6, 2010, which is a development stage company with a focus on the development of drugs for the treatment of cancer. It is also the parent company to 0959454 B.C. Ltd., a British Columbia corporation (“Callco”), and 0959456 B.C. Ltd., a British Columbia corporation (“Exchangeco”). Callco and Exchangeco were formed to facilitate the Reverse Acquisition (note 3). Pursuant to the Reverse Acquisition, the Company acquired (either directly or indirectly (through Exchangeco)) all of the issued and outstanding shares of DelMar (BC) on January 25, 2013 (note 3). As a result of the shareholders of DelMar (BC) having a controlling interest in the Company subsequent to the Reverse Acquisition, for accounting purposes the transaction is a capital transaction with DelMar (BC) being the accounting acquirer even though the legal acquirer is Berry. Therefore, the historic financial statements of DelMar (BC) are presented as the comparative balances for the periods prior to the Reverse Acquisition. References to the Company refer to the Company and its wholly-owned subsidiaries, DelMar (BC), Callco and Exchangeco. References to Berry relate to the Company prior to the Reverse Acquisition. The Company is a development stage company focused on the discovery and development of new medicines with the potential to treat cancer patients who have failed modern targeted or biologic therapy. The Company has initiated a clinical trial with its lead drug candidate VAL-083 for the treatment of refractory glioblastoma multiforme (“GBM”). The Phase I/II study is an open-label, single arm dose-escalation study designed to evaluate the safety, tolerability, pharmacokinetics and anti-tumor activity of VAL-083 in patients with histologically confirmed initial diagnosis of primary WHO Grade IV malignant glioma, now recurrent. Patients with prior low-grade glioma or anaplastic glioma are eligible, if histologic assessment demonstrates transformation to GBM. The address of the Company’s administrative offices is Suite 720 - 999 West Broadway, Vancouver, British Columbia, V5Z 1K5 with clinical operations located at 3485 Edison Way, Suite R, Menlo Park, California, 94025 8 Table of Contents DelMar Pharmaceuticals, Inc. (a development stage company) Notes to Consolidated Condensed Interim Financial Statements (Unaudited) June 30, 2013 (expressed in US dollars unless otherwise noted) Liquidity risk For the six months ended June 30, 2013, the Company reported a net loss of $14,218,945 and an accumulated deficit of $21,792,762 at that date.As at June 30, 2013, the Company has cash and cash equivalents of $6,282,992 and a working capital balance of $5,853,459. The Company does not have the prospect of achieving any significant revenues in the immediate near future and the Company will require additional funding to maintain its research and development projects and for general operations. There is a large degree of uncertainty as to the expenses the Company will incur in developing and pursuing its business plan. In addition, the Company has not begun to generate revenues from any product candidate. Consequently, in the future management will need to pursue various financing alternatives to fund the Company’s operations so it can continue as a going concern in the medium to longer term. Accordingly, the Company is considered to be in the development stage as defined in Accounting Standards Codification (ASC) 915-10. In the first quarter of 2013 the Company completed financing activities related to a unit offering for net proceeds of approximately $8,575,000 (note 7 (b)) and we believe, based on our current estimates, that we will be able to fund our operations for at least 21 months. There could be material differences in our cost estimates or there can be unforeseen events, problems or delays will occur that would require us to seek additional debt and/or equity funding. The ability of the Company to meet its obligations and continue the research and development of its product candidate is dependent on its ability to continue to raise adequate financing. There can be no assurance that such financing will be available to the Company in the amount required at any time or for any period or, if available, that it can be obtained on terms satisfactory to the Company. The Company may tailor its drug candidate program based on the amount of funding it raises. 2 Significant accounting policies Basis of presentation The consolidated condensed interim financial statements of the Company have been prepared in accordance with United States Generally Accepted Accounting Principles (“US GAAP”) and are presented in United States dollars. The Company’s functional currency is the United States dollar. In the quarter ended March 31, 2013, the Company’s functional currency changed from Canadian dollars to United States dollars as a result of the varying objective factors. Therefore translation of goods and services in a foreign currency is re-measured to the functional currency of the Company with gains and losses on re-measurement recorded in the consolidated condensed statement of loss. Any gains and losses that were previously recorded in accumulated other comprehensive income is unchanged from the date of the change of functional currency which was January 1, 2013. 9 Table of Contents DelMar Pharmaceuticals, Inc. (a development stage company) Notes to Consolidated Condensed Interim Financial Statements (Unaudited) June 30, 2013 (expressed in US dollars unless otherwise noted) The accompanying consolidated condensed interim financial statements include the accounts of the Company and its wholly-owned subsidiaries, DelMar Pharmaceuticals, (BC) Ltd., 0959454 B.C. Ltd., a British Columbia corporation (“Callco”), and 0959456 B.C. Ltd., a British Columbia corporation (“Exchangeco”). All intercompany balances and transactions have been eliminated. The principal accounting policies applied in the preparation of these financial statements are set out below and have been consistently applied to all periods presented. Unaudited interim financial data The accompanying unaudited June 30, 2013 consolidated condensed balance sheets, the consolidated condensed interim statements of loss and comprehensive loss for the three and six months ended June 30, 2013 and 2012, consolidated condensed interim statement of changes in stockholders’ deficiency,and consolidated condensed cash flows for the six months ended June 30, 2013 and 2012, and the related interim information contained within the notes to the consolidated condensed interim financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission for interim financial information. Accordingly, they do not include all of the information and the notes required by accounting principles generally accepted in the United States for complete financial statements. These consolidated condensed financial statements should read in conjunction with the annual financial statements as at December 31, 2012 filed in our Form 8-K/A on March 28, 2013. In the opinion of management, the unaudited consolidated condensed interim financial statements reflect all adjustments, consisting of normal and recurring adjustments, necessary for the fair statement of the Company’s financial position at June 30, 2013 and results of its operations for the three and six months ended June 30, 2013 and 2012, and its cash flows for the six months ended June 30, 2013 and 2012. The results for the three and six months ended June 30, 2013 are not necessarily indicative of the results to be expected for the year ending December 31, 2013 or for any other future annual or interim period. 10 Table of Contents DelMar Pharmaceuticals, Inc. (a development stage company) Notes to Consolidated Condensed Interim Financial Statements (Unaudited) June 30, 2013 (expressed in US dollars unless otherwise noted) Use of estimates The preparation of consolidated condensed interim financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions about future events that affect the reported amounts of assets, liabilities, expenses, contingent assets and contingent liabilities as at the end or during the reporting period. Actual results could significantly differ from those estimates. Significant areas requiring management to make estimates include the derivative liability and the valuation of equity instruments issued for services. Further details of the nature of these assumptions and conditions may be found in the relevant notes to the financial statements. a) Fair value of derivative liability The derivative is not traded in an active market and the fair value is determined using valuation techniques. The Company uses judgment to select a variety of methods to make assumptions that are based on specific management plans and market conditions at the end of each reporting period. The Company uses a fair value estimate to determine the fair value of the derivative liability. The carrying value of the derivative liability would be higher or lower as management estimates around specific probabilities change. The estimates may be significantly different from those recorded in the financial statements because of the use of judgment and the inherent uncertainty in estimating the fair value of these instruments that are not quoted in an active market. All changes in the fair value are recorded in the statement of loss each reporting period. This is considered to be a Level 3 financial instrument. Clinical trial expenses Clinical trial expenses are a component of research and development costs and include fees paid to contract research organizations, investigators and other vendors who conduct certain product development activities on behalf of the Company. The amount of clinical trial expenses recognized in a period related to service agreements are based on estimates of the work performed using an accrual basis of accounting. These estimates are based on patient enrollment, services provided and goods delivered, contractual terms and experience with similar contracts. The Company monitors these factors to the extent possible and adjusts our estimates accordingly. Prepaid expenses or accrued liabilities are adjusted if payments to service providers differ from estimates of the amount of service completed in a given period. 11 Table of Contents DelMar Pharmaceuticals, Inc. (a development stage company) Notes to Consolidated Condensed Interim Financial Statements (Unaudited) June 30, 2013 (expressed in US dollars unless otherwise noted) Shares for services The Company has issued equity instruments for services provided by employees and non-employees. The equity instruments are valued at the fair value of the instrument granted (see notes 6 and 7 for assumptions) based on the completion of these services. In prior periods the Company transferred shares from the DelMar Employee Share Purchase Trust (the “Trust”) to consultants and management in exchange for services rendered to the Company. The Company recognized the fair value of the shares transferred as an expense with a corresponding increase in common stock. The shares reserved for issuance to consultants and management that are held by the Trust are included in the financial statements at year end. There are no other assets in the Trust. The shares transferred from the Trust in prior periods have been valued using the fair value of the shares transferred. The Company has used recent share transactions in order to determine the fair value of the shares transferred from the Trust. Stock options The Company accounts for these awards under ASC 718, “Compensation - Stock Compensation” (“ASC 718”). ASC 718 requires measurement of compensation cost for all stock-based awards at fair value on the date of grant and recognition of compensation over the requisite service period for awards expected to vest. Compensation expense for unvested options to non-employees is revalued at each period end and is being amortized over the vesting period of the options. The determination of grant-date fair value for stock option awards is estimated using the Black-Scholes model, which includes variables such as the expected volatility of the Company’s share price, the anticipated exercise behavior of its grantee, interest rates, and dividend yields. These variables are projected based on the Company’s historical data, experience, and other factors. Changes in any of these variables could result in material adjustments to the expense recognized for share-based payments. Such value is recognized as expense over the requisite service period, net of estimated forfeitures, using the straight-line attribution method. The estimation of stock awards that will ultimately vest requires judgment, and to the extent actual results or updated estimates differ from current estimates, such amounts are recorded as a cumulative adjustment in the period estimates are revised. The Company considers many factors when estimating expected forfeitures, including type of awards granted, employee class, and historical experience. Actual results and future estimates may differ substantially from current estimates. 12 Table of Contents DelMar Pharmaceuticals, Inc. (a development stage company) Notes to Consolidated Condensed Interim Financial Statements (Unaudited) June 30, 2013 (expressed in US dollars unless otherwise noted) Derivative liability The Company accounts for certain warrants under the authoritative guidance on accounting for derivative financial instruments indexed to, and potentially settled in, a company’s own stock, on the understanding that in compliance with applicable securities laws, the warrants require the issuance of securities upon exercise and do not sufficiently preclude an implied right to net cash settlement. The Company classifies warrants in its balance sheet as a derivative liability which is fair valued at each reporting period subsequent to the initial issuance. As quoted prices for the derivative liability are not available, the Company uses a simulated probability valuation model to value the warrants. Determining the appropriate fair-value model and calculating the fair value of warrants requires considerable judgment. Any change in the estimates used may cause the value to be higher or lower than that reported. The estimated volatility of the Company’s common stock at the date of issuance, and at each subsequent reporting period, is based on the historical volatility of similar life sciences companies. The risk-free interest rate is based on rates published by the government for bonds with a maturity similar to the expected remaining life of the warrants at the valuation date. The expected life of the warrants is assumed to be equivalent to their remaining contractual term (note 8). Loss per share Loss per share is calculated based on the weighted average number of common shares outstanding. Diluted loss per share does not differ from basic loss per share since the effect of the Company’s warrants is anti-dilutive. Diluted income per share is calculated using the treasury stock method which uses the weighted average number of common shares outstanding during the period and also includes the dilutive effect of potentially issuable common shares from outstanding stock options and warrants. At June 30, 2013, potential common shares of 24,985,009 (June 30, 2012 – 3,360,000) relating to warrants and 1,140,000 (June 30, 2012 - 1,020,000) relating to stock options were excluded from the calculation of net loss per common share because their inclusion would be anti-dilutive. Segment information The Company identifies its operating segments based on business activities, management responsibility and geographical location. The Company operates within a single operating segment being the research and development of cancer indications, and operates in one geographic area, being North America. All of the Company’s assets and headquarters are located in Canada while its clinical operations are conducted in the United States. 13 Table of Contents DelMar Pharmaceuticals, Inc. (a development stage company) Notes to Consolidated Condensed Interim Financial Statements (Unaudited) June 30, 2013 (expressed in US dollars unless otherwise noted) Recent accounting pronouncements The Company reviews new accounting standards as issued. No new standards had any material effect on these financial statements. The accounting pronouncements issued subsequent to the date of these financial statements that were considered significant by management were evaluated for the potential effect on these financial statements. Management does not believe any of the subsequent pronouncements will have a material effect on these financial statements as presented and does not anticipate the need for any future restatement of these financial statements because of the retro-active application of any accounting pronouncements issued subsequent to June 30, 2013 through the date these financial statements were issued. 3 Reverse acquisition On January 25, 2013 (the “Closing Date”), the Company entered into and closed an exchange agreement (the “Exchange Agreement”), with DelMar (BC), Callco, Exchangeco, and the securityholders of DelMar (BC). Pursuant to the Exchange Agreement, (i) the Company issued 4,340,417 shares of common stock(the “Parent Shares”) to the shareholders of DelMar (BC) who are United States residents (the “U.S. Holders”) in exchange for the transfer to Exchangeco of all 4,340,417 outstanding common shares of DelMar (BC) held by the U.S. Holders, (ii) the shareholders of DelMar (BC) who are Canadian residents (the “Canadian Holders”) received, in exchange for the transfer to Exchangeco of all 8,729,583 outstanding common shares of DelMar (BC) held by the Canadian Holders, 8,729,583 exchangeable shares (the “Exchangeable Shares”) of Exchangeco, and (iii) outstanding warrants to purchase 3,360,000 common shares of DelMar (BC) and outstanding options to purchase 1,020,000 common shares of DelMar (BC) were deemed to be amended such that,rather than entitling the holder to acquire common shares of DelMar (BC), such options and warrants will entitle the holders to acquire shares of common stock of the Company. The Canadian Holders will be entitled to require Exchangeco to redeem (or, at theoption of the Company or Callco, to have the Company or Callco purchase)the Exchangeable Shares, and upon such redemption or purchaseto receive an equal number of shares of common stock of the Company. The aggregate of 13,070,000 shares of common stock of the Company issued to the former shareholders of DelMar (BC) (on an as-exchanged basis with respect to the Exchangeable Shares) represents 80.1% of the outstanding shares of common stock of the Company following the closing of the Exchange Agreement (the “Reverse Acquisition”). 14 Table of Contents DelMar Pharmaceuticals, Inc. (a development stage company) Notes to Consolidated Condensed Interim Financial Statements (Unaudited) June 30, 2013 (expressed in US dollars unless otherwise noted) Upon completion of the Reverse Acquisition DelMar (BC) became a wholly-owned subsidiary of the Company. As a result of the shareholders of DelMar (BC) having a controlling interest in the Company subsequent to the Reverse Acquisition, for accounting purposes the transaction is a capital transaction with DelMar (BC) being the accounting acquirer even though the legal acquirer is Berry. No goodwill is recorded with respect to the transaction as it does not constitute a business combination. For accounting purposes, the transaction is reflected as a recapitalization of DelMar (BC) and consideration for the Reverse Acquisition was deemed to be the fair value of the shares that were issued by DelMar (BC) to acquire the net liabilities of Berry on January 25, 2013. The net identifiable liabilities of Berry on the Closing Date of the Reverse Acquisition were as follows: $ Net liabilities (derivative liability) The Company determined the fair value of the shares issued on the Reverse Acquisition to be $1,690,004. As a result of the Reverse Acquisition being treated as a recapitalization of DelMar (BC) the Company recognized the loss of $3,731,684 incurred upon the closing of the Reverse Acquisition as an adjustment to opening deficit in the consolidated condensed interim statement of changes in stockholders’ deficiency at June 30, 2013. 4 Valent Technologies LLC agreement Pursuant to a loan agreement dated February 3, 2011, the Company received a loan from Valent Technologies LLC (“Valent”) of $250,000 for the purchase of the prototype drug product. The loan is payable on demand, unsecured, and bears interest at 3.00% per year. The loan payable balance at June 30, 2013 is $268,299 including accrued interest of $18,299. The Company has accrued interest of $1,992 for the three months ended June 30, 2013 (June 30, 2012 - $1,876) and has accrued interest of $3,947 for the six months ended June 30, 2013 (June 30, 2012 - $3,740). As a result of the Company’s expectation as to the timing of the repayment of the Valent loan, the Company has presented the full loan and accrued interest balance as a non-current liability at June 30, 2013 and December 31, 2012. Pursuant to its agreement with Valent, the Company agreed to issue warrants to Valent under certain circumstances. The financing completed by the Company that closed in February 2012 resulted in the Company issuing 500,000 warrants to Valent on February 1, 2012 at an exercise price of CDN$0.50 per warrant (note 7). In exchange for the warrants Valent has assigned all of its right, title and interest in and to the patents for VAL-083 to the Company. The fair value of the contingent warrants of $89,432 has been recognized as an expense and a corresponding increase to additional paid-in capital. 15 Table of Contents DelMar Pharmaceuticals, Inc. (a development stage company) Notes to Consolidated Condensed Interim Financial Statements (Unaudited) June 30, 2013 (expressed in US dollars unless otherwise noted) 5 Related party transactions During the six months ended June 30, 2013 Pursuant to consulting agreements with the Company’s officers and directors the Company pays a total of $36,784 per month to its officers and directors. Pursuant to these agreements the Company recognized a total of $220,704 in compensation expense for the six months ended June 30, 2013. Included in accounts payable at June 30, 2013 is an aggregate amount owing of $42,455 (December31, 2012 - $133,658) to the Company’s officers and directors for fees and expenses. The Company pays related party payables incurred for fees and expenses under normal commercial terms. Included in related party payables at June 30, 2013 is an amount of $194,007 (December 31, 2012 - $314,119) relating to clinical development costs incurred by Valent on behalf of the Company. On April 30, 2012, Valent was issued 500,000 common shares for partial settlement of the Company’s accounts payable balance with Valent. The total settlement amount was $253,050. Additionally, the Company also has a loan payable, including accrued interest, of $268,299 due to Valent at June 30, 2013 including accrued aggregate interest of $18,299 to June 30, 2013. One of the directors and officers of the Company is also a Principal of Valent. As a result of the Company not expecting to repay Valent within the next twelve months, the balance of the loan and accrued interest has been disclosed as a long-term liability. On January 25, 2013, in connection with the Reverse Acquisition (note 3), Valent was issued 1,150,000 shares of common stock of the Company in exchange for Valent reducing certain future royalties under the Assignment Agreement (note 7(c)). As a result of the share issuance the Company has recognized an expense of $598,000 for the six months ended June 30, 2013. The Company paid $15,000 (June 30, 2012 – $0) in directors’ fees during the six months ended June 30, 2013. During the six months ended June 30, 2012 Pursuant to consulting agreements with the Company’s officers and directors the Company paid a total of $26,973 per month to its directors. Under two of these agreements the directors have elected to receive a portion of their aggregate compensation in the form of units. During the six months ended June 30, 2012 the Company issued 360,000 units for a total amount of $180,144. The units issued relate to an amount of $15,012 per month from January to December 2012 inclusive.As a result, the Company has recognized $45,036 and $90,072 respectively in services for the three and six months ended June 30, 2012 (note 6). Of the $90,072, $30,194 has been recognized as general and administrative and $59,878 has been recognized as research and development. Included in the monthly amount of $26,973 under the consulting agreements the Company paid its offices and directors cash compensation totaling an aggregate $11,961 per month. The Company has paid $35,883 and $71,766 respectively for the three and six months ended June 30, 2012. 16 Table of Contents DelMar Pharmaceuticals, Inc. (a development stage company) Notes to Consolidated Condensed Interim Financial Statements (Unaudited) June 30, 2013 (expressed in US dollars unless otherwise noted) On February 1, 2012 the Company granted an aggregate of 450,000 stock options at an exercise price of CDN $0.50 to certain directors (note 7). The Company transferred a total of 1,390,625 shares from the DelMar Employee Share Purchase Trust to its officers and directors. 6 Derivative liability The Company has issued stock purchase warrants. Based on the terms of certain of these warrants the Company determined that the warrants were a derivative liability which is recognized at fair value at the date of the transaction and re-measured at fair value each reporting period with the changes in fair value recorded in the consolidated condensed statement of loss and comprehensive loss. CDN $0.50 Unit Warrants The Company issued 4,150,000 units on January 23, 2012, 560,000 on February 27, 2012 and 50,000 on May10, 2012. In addition, during the year ended December 31, 2011 the Company issued 500,000 units on October 3, 2011, 100,000 on October 7, 2011, and 50,000 on November 11, 2011. In total, the Company issued 5,410,000 units for services in settlement of accounts payable and cash proceeds for an aggregate of $2,671,923 (CDN $2,705,000). The proceeds from the issuance of 3,000,000 of these units were held in escrow pursuant to an exclusive option investment agreement with a strategic investor. Subsequently, the Company elected to let the option expire and the related units were cancelled and the funds returned from escrow to the subscriber in order for the Company to retain control over certain intellectual property and commercial rights. The warrants issued with the units have been re-valued at June 30, 2013 using a simulated probability valuation model using the following assumptions:dividend rate - 0%, volatility - 74%, risk free rate - 0.41% and a term of seven months. Investor Warrants In connection with the Reverse Acquisition (note 3), on January 25, 2013, January 31, 2013, February 8, 2013, February 21, 2013, February 28, 2013, March 1, 2013, and March 6, 2013, the Company entered into and closed a series of subscription agreements with accredited investors (the “Investors”), pursuant to which the Company issued an aggregate of 13,125,002 Units at a purchase price of $0.80 per Unit, for aggregate gross proceeds of $10,500,000 (the “Private Offering”). Each Unit consists of one share of common stock and one five-year warrant (the “Investor Warrants”) to purchase one share of common stock at an exercise price of $0.80. The exercise price of the Investor Warrants is subject to adjustment in the event that the Company sells common stock at a price lower than the exercise price, subject to certain exceptions. The Investor Warrants are redeemable by the Company at a price of $0.001 per Investor Warrant at any time subject to the conditions that (i) the Company’s common stock has traded for twenty (20) consecutive trading days with a closing price of at least $1.60 per share with an average trading volume of 50,000 shares per day and (ii) the underlying shares of common stock are registered. 17 Table of Contents DelMar Pharmaceuticals, Inc. (a development stage company) Notes to Consolidated Condensed Interim Financial Statements (Unaudited) June 30, 2013 (expressed in US dollars unless otherwise noted) The Investor Warrants issued with the units have been re-valued at June 30, 2013 using a simulated probability valuation model using the following assumptions:dividend rate - 0%, volatility - 100%, risk free rate - 1.6% and a term of approximately five years. Dividend Warrants As a result of the Reverse Acquisition, certain warrants that Berry issued pursuant a warrant dividend became warrants of the Company (the “Dividend Warrants”). The Dividend Warrants are exercisable at $1.25 per share until January 24, 2018. The Dividend Warrants will only be exercisable at such times as the underlying shares of common stock are registered. The Dividend Warrants will be redeemable by the Company at a price of $0.001 per Dividend Warrant at any time commencing 18 months following the date of issuance subject to the conditions that (i) the Company’s common stock has traded for twenty (20) consecutive trading days with a closing price of at least $2.50 per share and (ii) the underlying shares of common stock are registered. Subject to the conditions set forth therein, the Dividend Warrants may be redeemed by the Company upon not less than sixty (60) days nor more than ninety (90) days prior written notice. The Dividend Warrants have been measured at fair value at June 30, 2013 using a simulated probability valuation model using the following assumptions:dividend rate - 0%, volatility - 100%, risk free rate - 1.6% and a term of approximately five years. The Company’s derivative liability is summarized as follows: June 30, $ December 31, $ Opening balance Issuance of units Dividend Warrant liability acquired on reverse acquisition - Change in fair value ) Closing balance 18 Table of Contents DelMar Pharmaceuticals, Inc. (a development stage company) Notes to Consolidated Condensed Interim Financial Statements (Unaudited) June 30, 2013 (expressed in US dollars unless otherwise noted) 7 Stockholders’ deficiency Preferred stock Authorized 5,000,000 preferred shares, $0.001 par value Issued and outstanding at June 30, 2013 - 1 (December 31, 2012 - none) In connection with the Exchange Agreement (note 3), on the Closing Date, the Company, Callco, Exchangeco and Computershare Trust Company of Canada (the “Trustee”) entered into a voting and exchange trust agreement (the “Trust Agreement”). Pursuant to the Trust Agreement, Company issued one share of Special Voting Preferred Stock (the “Special Voting Share”) to the Trustee, and the parties created a trust for the Trustee to hold the Special Voting Share for the benefit of the holders of the Exchangeable Shares (other than the Company and any affiliated companies) (the “Beneficiaries”). Pursuant to the Trust Agreement, the Beneficiaries will have voting rights in the Company equivalent to what they would have had they received shares of common stock in the same amount as the Exchangeable Shares held by the Beneficiaries. In connection with the Exchange Agreement and the Trust Agreement, on January 17, 2013, the Company filed a certificate of designation of Special Voting Preferred Stock (the “Special Voting Certificate of Designation”) with the Secretary of State of Nevada. Pursuant to the Special Voting Certificate of Designation, one share of the Company’s blank check preferred stock was designated as Special Voting Preferred Stock. The Special Voting Preferred Stock votes as a single class with the common stock and is entitled to a number of votes equal to the number of Exchangeable Shares of Exchangeco outstanding as of the applicable record date (i) that are not owned by the Company or any affiliated companies and (ii) as to which the holder has received voting instructions from the holders of such Exchangeable Shares in accordance with the Trust Agreement. The Special Voting Preferred Stock is not entitled to receive any dividends or to receive any assets of the Company upon any liquidation, and is not convertible into common stock of the Company. The voting rights of the Special Voting Preferred Stock will terminate pursuant to and in accordance with the Trust Agreement. The Special Voting Preferred Stock will be automatically cancelled at such time as the share of Special Voting Preferred Stock has no votes attached to it. 19 Table of Contents DelMar Pharmaceuticals, Inc. (a development stage company) Notes to Consolidated Condensed Interim Financial Statements (Unaudited) June 30, 2013 (expressed in US dollars unless otherwise noted) Common stock Authorized 200,000,000 common shares, $0.001 par value Issued and outstanding at June 30, 2013 - 31,150,009 (December 31, 2012 - 13,050,000).The issued and outstanding common shares include 8,729,583 shares of common stock on an as-exchanged basis with respect to the Exchangeable Shares (note 3). a) Shares issued for the Reverse Acquisition On January 25, 2013, the Company entered into and closed an Exchange Agreement with DelMar (BC) (note 3). The Reverse Acquisition resulted in the Company acquiring DelMar (BC) by issuing a sufficient number of shares such that the shareholders of DelMar (BC) had a controlling interest in the Company subsequent to the completion of the Reverse Acquisition. At the time of the Reverse Acquisition, there were 13,070,000 common shares of DelMar (BC) and 3,250,007 shares of common stock of the Company issued and outstanding. All of the 13,070,000 shares of DelMar (BC) were acquired either directly or indirectly (through Exchangeco) by the Company resulting in DelMar (BC) becoming a wholly owned subsidiary of the Company. As a result of the shareholders of DelMar (BC) having a controlling interest in the Company subsequent to the Reverse Acquisition, for accounting purposes the transaction constitutes a reverse recapitalization with DelMar (BC) being the accounting acquirer even though legally the Company is the acquirer. Therefore, for accounting purposes, the Company is shown to have issued 3,250,007 common shares for the Reverse Acquisition (note 3). b) $0.80 Unit offering In connection with the Reverse Acquisition, on January 25, 2013, January 31, 2013, February 8, 2013, February 21, 2013, February 28, 2013, March 1, 2013, and March 6, 2013, the Company entered into and closed a series of subscription agreements with accredited investors (the “Investors”), pursuant to which the Company issued an aggregate of 13,125,002 Units at a purchase price of $0.80 per Unit, for aggregate gross proceeds of $10,500,000 (the “Private Offering”). Each Unit consists of one share of common stock and one five-year warrant (the “Investor Warrants”) to purchase one share of common stock at an exercise price of $0.80. The exercise price of the Investor Warrants is subject to adjustment and the Investor Warrants are redeemable under certain circumstances (note 6). 20 Table of Contents DelMar Pharmaceuticals, Inc. (a development stage company) Notes to Consolidated Condensed Interim Financial Statements (Unaudited) June 30, 2013 (expressed in US dollars unless otherwise noted) The Company retained Charles Vista, LLC (the “Placement Agent”) as the placement agent for the Private Offering. The Company paid the Placement Agent a cash fee of $1,050,000 (equal to 10% of the gross proceeds), a non-accountable expense allowance of $315,000 (equal to 3% of the gross proceeds), and a one-year consulting fee of $60,000. In addition, the Company incurred other unit issue and closings costs of approximately $500,000 resulting in net proceeds to the Company of $8,575,000. Certain of the additional closing costs are not eligible to be treated as share issue costs and as a result they have been expensed. Net unit proceeds per the consolidated condensed interim statements of cash flows include gross unit proceeds less cash share issue costs attributable to the shares only. The portion of the unit issue costs attributable to the derivative liability has been expensed. In addition, the Company issued to the Placement Agent five-year warrants (the “Placement Agent Warrants”) to purchase 5,250,000 shares of common stock (equal to 20% of the shares of common stock (i) included as part of the Units sold in the Private Offering and (ii) issuable upon exercise of the Investor Warrants) at an exercise price of $0.80, exercisable on a cash or cashless basis.Pursuant to the cashless exercise provision in the Placement Agent Warrants, if the warrants are exercised on a cashless basis, the number of shares the Company will issue to the holder will be dependent on theclosing price of the common stock for the immediately preceding 20 trading days. The Company also engaged the Placement Agent as its warrant solicitation agent in the event the Investor Warrants are called for redemption and will pay a warrant solicitation fee to the Placement Agent equal to 5% of the amount of funds solicited by the Placement Agent upon the exercise of the Investor Warrants following such redemption. In connection with the Private Offering, the Company entered into a registration rights agreement with the Investors, pursuant to which the Company agreed to file a registration statement (the “Registration Statement”) registering for resale all shares of common stock (a) included in the Units; and (b) issuable upon exercise of the Investor Warrants, no later than 90 days after the completion of the Private Offering (the “Filing Deadline”) and to use commercially reasonable efforts to cause the Registration Statement to become effective within 180 days of the Filing Deadline. The Company agreed to use commercially reasonably efforts to keep the Registration Statement effective while the Investor Warrants are outstanding. Certain of the Private Offering costs were incurred by the Company prior to December 31, 2012. These costs of $90,771 were treated as issue costs during the three months ended June 30, 2013. c) Shares issued to Valent for future royalty reduction Simultaneous with the Reverse Acquisition, the Company issued to Valent 1,150,000 shares of common stock in exchange for Valent reducing certain future royalties under its Assignment Agreement with the Company (note 5). 21 Table of Contents DelMar Pharmaceuticals, Inc. (a development stage company) Notes to Consolidated Condensed Interim Financial Statements (Unaudited) June 30, 2013 (expressed in US dollars unless otherwise noted) d) Shares issued for services Pursuant to a consulting agreement dated May 1, 2012 the Company issued 20,000 shares of common stock per month from June 1, 2012 to May 1, 2013 inclusive. Under this agreement the Company has issued a total of 100,000 shares of common stock during the six months ended June 30, 2013. The shares have been valued using the fair value of the Company shares based on the purchase price under recent shares issuance by the Company or the closing price of the common stock on the date the shares for services were issued.A total of $142,557 in expense has been recognized for these shares for the six months ended June 30, 2013. In addition to the shares issued under the May 1, 2012 consulting agreement during the six months ended June 30, 2013 the Company issued an additional 475,000 shares of common stock for services resulting in the recognition of $855,000 in expense. The total share-based payment expense of $997,557 has been recognized in general and administrative expense for the six months ended June 30, 2013. Stock Options On February 1, 2012 DelMar (BC)’s board of directors approved its stock option plan (the “Plan”). As a result of the Reverse Acquisition (note 3), the Plan became the stock option plan of the Company.Under the Plan the number of common shares that will be reserved for issuance to officers, directors, employees and consultants under the Plan will not exceed 7.5% of the share capital of the Company on a fully diluted basis. On February 1, 2012 the DelMar (BC) granted 930,000 options and on June 15, 2012 an additional 90,000 options were granted under the Plan. All of the stock options under these grants have an exercise price of CDN $0.50 and expire 10 years from the date of grant. Of the 1,020,000 stock options granted, 450,000 vest in equal monthly installments over one year and 570,000 vest in equal monthly installments over three years. Included in the total number of stock options granted were 450,000 granted in equal tranches to certain of the Company’s directors.As a result of the Reverse Acquisition (note 3) the 1,020,000 stock options outstanding at January 25, 2013 became exercisable into shares of common stock of the Company. In the event of the sale of 66 2/3% of the equity securities of the Company where equity securities include shares, warrants, stock options, and any convertible securities of the Company, any options not yet granted under the Plan shall be deemed granted to the principle founders of the Company on a pro-rata basis in accordance with their ownership of the Company on a fully-diluted basis immediately prior to the closing of such a sale. 22 Table of Contents DelMar Pharmaceuticals, Inc. (a development stage company) Notes to Consolidated Condensed Interim Financial Statements (Unaudited) June 30, 2013 (expressed in US dollars unless otherwise noted) The following table sets forth the options outstanding under the Plan are as follows: Number of stock options outstanding Weighted average exercise price $ Balance - December 31, 2012 Granted Cancelled ) Balance – June 30, 2013 The following table summarizes stock options currently outstanding and exercisable at June 30, 2013: Exercise price $ Number outstanding at June 30, Weighted average remaining contractual life (years) Weighted average exercise price $ Number exercisable at June 30, Exercise price $ Included in the number of stock options outstanding are 900,000 stock options granted at an exercise price of CDN $0.50.The exercise prices shown in the above table have been converted to $USD using the period ending closing exchange rate.Certain stock options have been granted to non-employees and will be revalued at each reporting date until they have fully vested. The stock options have been valued using a Black-Scholes pricing model using the following assumptions: June 30, Grant Date Dividend rate 0
